Citation Nr: 0716483	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  03-08 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
(other than post-traumatic stress disorder (PTSD)).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran served on active duty from February 1980 to 
October 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a substantive appeal (VA Form 9) received on April 3, 
2003, the veteran indicated that she wanted a hearing before 
a Veterans' Law Judge in Washington, DC, which hearing was 
scheduled for May 10, 2007; however, in another communication 
received by the RO on April 26, 2007, and before the date of 
the scheduled Board hearing, the veteran indicated that she 
wanted a personal video conference hearing to be held at the 
RO before a Veterans' Law Judge in Washington, DC.  A fax 
received from the veteran's representative on April 26, 2007 
reflects both a request to cancel the scheduled in-person 
hearing in Washington, DC, (referred to by the representative 
as Travel Board hearing) and the veteran's request for a 
videoconference personal hearing.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2006), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire to appear in person.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for 
a video conference hearing at the RO, 
with appropriate notification to the 
veteran and representative.  After a 
video conference hearing is conducted, 
or if the veteran withdraws the hearing 
request or fails to report for the 
scheduled hearing, the claims file 
should be returned to the Board for 
appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
THOMAS J. DANNAHER
Veterans' Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



